NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN HENRY BESAW,                               No. 16-70264

                Petitioner-Appellant,           Tax Ct. No. 893-14

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      John Henry Besaw appeals pro se from the Tax Court’s decision, following a

bench trial, upholding the Commissioner of Internal Revenue’s determination of

deficiencies and penalties. We have jurisdiction under 26 U.S.C. § 7482(a)(1).

We review de novo the Tax Court’s legal conclusions and for clear error its factual



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court did not clearly err in determining that Besaw failed to

produce sufficient evidence to demonstrate his entitlement to deductions. See

Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007) (taxpayer bears burden

of showing right to claimed deduction). Contrary to Besaw’s contention, the Tax

Court did not err in failing to shift the burden of proof to the Commissioner. See

26 U.S.C. § 7491(a) (requirements for shifting burden of proof to Commissioner).

      The Tax Court did not err by imposing penalties for Besaw’s underpayment

of tax due to his substantial understatement of income tax. See 26 U.S.C.

§ 6662(a), (b)(2) (authorizing penalty equal to 20% of the underpayment for,

among other things, a substantial understatement of income tax); id.

§ 6662(d)(1)(A) (defining substantial understatement); DJB Holding Corp. v.

Comm’r, 803 F.3d 1014, 1022 (9th Cir. 2015) (standard of review).

      The Tax Court did not abuse its discretion in not admitting certain

documents, including those created during the audit. See Clapp v. Comm’r, 875
F.2d 1396, 1403 (9th Cir. 1989) (tax court’s determination of a tax deficiency is a

de novo proceeding on the merits); Sparkman, 509 F.3d at 1156 (standard of

review for evidentiary rulings).

      We reject as unsupported by the record Besaw’s contention that the Tax




                                         2                                    16-70264
Court erred in not granting his motion to dismiss for lack of jurisdiction.

      AFFIRMED.




                                          3                                   16-70264